In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         No. 07-13-00294-CR


                             MIKKO LEJON DANIELS, APPELLANT

                                                  V.

                               THE STATE OF TEXAS, APPELLEE

                              On Appeal from the 108th District Court
                                       Potter County, Texas
                 Trial Court No. 62673-E, Honorable Douglas Woodburn, Presiding

                                          March 4, 2014

                                 MEMORANDUM OPINION
                      Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


       Appellant, Mikko Lejon Daniels, appealed a judgment convicting him of the

offense of aggravated assault with a deadly weapon,1 enhanced by a prior felony

conviction,2 and sentencing him to incarceration in the Texas Department of Criminal

Justice, Institutional Division, for life. We will dismiss.




       1
           See TEX. PENAL CODE ANN. § 22.02(a)(2) (West 2011).
       2
           See TEX. PENAL CODE ANN. § 12.42(b) (West Supp. 2013).
      Appellant’s appointed counsel on appeal has filed a motion to dismiss the

appeal. While the motion is signed only by counsel, counsel has included an affidavit

attesting that appellant died while in custody on January 10, 2014. As further proof,

counsel has provided a copy of an e-mail from TDCJ confirming appellant’s death.


      While the motion does not meet the requirements of Texas Rule of Appellate

Procedure 42.2(a) because it is not signed by appellant and counsel, we accept the

affidavit of counsel and the TDCJ e-mail confirmation as sufficient proof of appellant’s

death, and accept the motion to dismiss. See TEX. R. APP. P. 2. As this Court has not

delivered its decision prior to receiving appellant’s motion, the motion is hereby granted

and the appeal is dismissed. Having dismissed the appeal at appellant=s request, no

motion for rehearing will be entertained and our mandate will issue forthwith.




                                                Per Curiam


Do not publish.




                                            2